Title: To George Washington from the Board of War, 25 May 1779
From: Board of War
To: Washington, George



Sir
War Office [Philadelphia] May 25. 1779

We have been honoured with your Excellency’s Letter of the 22d. We will report the Affair of Genl Irvine to Congress. He will doubtless think it hard that because he was taken Prisoner & could not be promoted in Season he should suffer as to his Rank. But the Reasons your Excellency offers are so forcible that it should seem impracticable to comply with Genl Irvine’s Wishes without very extensively encreasing the Discontents of the Army which unhappily are already too prevalent.

So soon as Col. Shreve has given us the necessary Information we will alter the Commissions. There are frequent Complaints about Mistakes in Commissions which on enquiring we are informed are in general owing to the Inaccuracy of the Returns made by the Officers commanding Corps. We would not trouble you with these Matters but our taking them up of ourselves might in many Instances lead to great Inconveniencies from our Want of proper Information.
We have communicated Mr Boudinot’s Letter to the Marine Comittee who will no Doubt order the proper Enquiries to be made.
Col. Brodhead with the least Reason makes the most Complaints of any Officer we have done Business with. We will order Returns to be made of the Articles issued to his Regiment whereby it will appear that he has been supplied rather lavishly than otherwise. His Lieut. Col. (Bayard) went off a few Weeks ago with 15 or 16 Waggons laden with Clothing from us & Articles furnished by the State for the Regiment. Notwithstanding very ample Supplies were sent to him in the Course of last Autumn & the preceding Summer a great Part of which arrived but in the Winter & therefore could not have been consumed, he sent us a Return of every Article his Men would want had they been just turned out naked & destitute from the Hands of Nature. We made a reasonable Deduction from the Amount of the Returns but yet sent an abundant Supply.
The Commissions for the Officers of Gists, Grayson’s & Thruston’s Regiments will be issued agreeably to your Excellency’s Desire.
The Baron de Woolfen (as he states himself to be) is an eccentric Genius who will never be of Service & therefore the Board meant to give him as civil a Dissmission as possible. He does not we believe want Bravery but he has killed more Horses than he has slain Enemies. The Baron Steuben promised us if we would be at the Expence of two hundred Dollars to pay his Passage he would prevail upon Wolfen to return to Europe. If the Baron can yet do it at treble that Sum we could wish he would & then Mr Wolfen might also recieve what Pay is due to him; but it is by no Means expedient in our Opinion to commissionate & thereby encourage him to stay in America. The Rest of the Officers of Van Horn’s Corps shall recieve their Commissions as soon as possible. We have the Honour to be with the greatest Respect your very obedt Servants
Richard PetersBy order
P.S. Col. Shreve having left the necessary Papers with Major Scull the Commissions shall be immediately altered.
